DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/2/2022 has been entered. Claims 1, 8, 13, and 16 have been amended. Claims 1-20 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection set forth in the Non-Final Office Action mailed on 05/2/2022. Applicant’s amendments have also overcome 35 USC 112 rejections set forth in the aforementioned office action. Applicant correctly pointed out that examiner incorrectly identified rejection for claim 20 as anticipated under 35 USC 102. Examiner apologizes for the mistake, as facilitation of patent prosecution is of the utmost concern. As such, this document will serve as a new basis of non-final rejection under 35 USC 102 and 35 USC 103 as explained below. Examiner will also address a few of the applicant’s arguments as it pertains to Hon (US 20200062414 A1) in view of the new grounds of rejection. Examiner will also elaborate on the other prior art of record noted in the conclusion section of the Office Action mailed 5/2/2022. 

Response to Arguments
Regarding claim 1: 
Applicant asserts Hon does not disclose a throttle controller receiving a power command setting and outputting the heat engine and motor settings to the respective controllers. 
¶ [0031] teaches that the control system comprises one or more controllers communicably coupled to sensors, electric machines, power converters, the propulsion assemblies, the energy storage device, the engine, and the engine controller. It also teaches that the one or more controllers are configured to control the various components of the system. ¶ [0037] teaches that the one or more controllers are configured to receive, from the one or more sensing devices, one or more performance indicators indicative of the electrical load on the engine. Further, the sensing devices sense performance indicators indicative of the torque inputs and outputs of the engine and electric machine. ¶ [0038] teaches that the one or more controllers are configured to determine the load on the engine and the electrical load rate based on predetermined rate thresholds (power command settings). ¶ [0038] Also teaches that the one or more controllers are configured to receive from controllers 118 and/or 124, status information indicative of a failure. ¶ [0040] teaches that the one or more controllers determine an electrical load rate based on the one or more performance indicators. The one or more controllers compare the electrical load rate with a predetermined rate threshold (power command setting). ¶[0041] “Thereafter, the one or more controllers are configured to generate, if the rapid electrical load change is present, a control action in response to the electrical load change … the appropriate control action response to the electrical load change on the engine depends on whether the electrical load change is a load decrease or a load increase”. ¶ [0042-0045] teaches that the control actions may include: sending a control signal to the fuel control device to reduce fuel flow to the engine to reduce the output torque, in addition to engaging the braking system that comprises a resistor bank and electric switching device wherein energy is generated by the electric machine and diverted to the resistor bank in order to prevent overspeed of the first electric machine and reduce thrust asymmetry, and to also reduce torque output to match the torque load of the electrical system on the engine (both of these are output control settings pertaining directly to the engine and motor as a result of receiving data that is compared and calculated with respect to a power command setting). Further, ¶ [0046] teaches that in addition to reducing the fuel flow to the engine via the fuel control device, the energy storage device electrically coupled with the electric machine may be utilized by the control system to account for rapid electrical load changes. If the load change is a load decrease on the engine, the energy storage device is configured to receive and amount of excess electrical power from the electric machine (another example of an output control setting for the motor directed to a controller). Further, ¶ [0047] teaches that the control system may use one of the variable geometry components of the engine to account for rapid electrical load changes by reducing the torque output of the engine. The variable geometry components may include inlet and outlet guide vanes, airfoil surfaces that affect mass flow through a gas path of the engine, turbine valves, cooling valves, anti-ice valves, and bleed valves. “if the rapid electrical load change is a load decrease on the engine, the one or more controllers are configured to activate one or more variable geometry components of the engine so that the engine is operated in a less efficient manner for a transient time period” (another example of output control setting for the engine directed to a controller).  ¶ [0048] teaches that the one or more controllers may communicate with one or more engine controllers, upon determining that a rapid load decrease has occurred (received power command setting), to instruct the one or more engine controllers to actuate one or more of the variable geometry components of the engine in a less efficient manner. “By operating the engine 112 in a less efficient manner, the torque output of the engine 112 will decrease” (output power command setting sent to engine controller). Then, when the torque output of the engine matches that of the torque load of the electrical system, the one or more controllers may communicate with the engine controller to control the one or more variable geometry components to operate in a more efficient manner to increase the efficiency of the engine. ¶ [0050] teaches that the control  system may decrease efficiency to the electrical machines to account for a drop in electrical load on the engine. In such a case, the one or more controllers are configured to control the electrical machines to operate in a less efficient manner for a transient time period. This results in the transient excess power produced by the electric machine to be dissipated as heat via one or more of the electric machines or power consuming devices electrically coupled with the electric machine (output power command setting for motors). ¶ [0051] teaches that the electric machines may be generators and motors, and that the one or more controllers are configured to control the motors to operate in a less efficient or high-power manner (power command setting for motors). ¶ [0052] teaches that the control system may direct transient excess electrical power to one or more accessory loads of the aircraft by selectively coupling the electric machine and the accessory loads with a switching device. The one or more controllers are configured to activate the switching device to electrically couple the electric machine and the accessory loads for a transient time period to direct electrical power from the electric machine to the accessory loads (motor output setting sent by controller to motor). Finally, it is well known in the art that a throttle controller, commonly referred to as a thrust lever, is used by pilots in a cockpit comprising avionics and performance systems to direct the aircraft control system to output thrust.  Hon teaches a control system and fuel control device operably connected with displays, data processing units, communication units, and other subsystems (well known in the art as avionics systems) in their aircraft (¶ [0052, 0060, and 0067]). As is well known in the art, the thrust lever, i.e. throttle controller, is found in the cockpit of an aircraft typically co-located and operably connected with the avionics systems. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Hon’s control system comprising a fuel control device operably connected with displays, data processing units, communications units, and other subsystems was a thrust lever (throttle controller) located in the cockpit.

Applicant asserts Hon is silent to the possibility that the same power command setting by the throttle controller is used to then produce the heat engine setting and electric motor setting to be used by the heat engine controller OR the electric motor controller : 
As noted in the previous response: ¶ [0031-0052] teaches a plurality of output control settings pertaining directly to the engine and motor as a result of a controller receiving data that is compared and calculated with respect to a power command setting and specifically cites the use of the engine controller and a plurality of other controllers (one or more controllers 134, fuel control device, control system, and controllers 118 and 124 and 220) in this process. 

Regarding claim 20: 
Applicant asserts that Hon does not disclose providing overspeed OR overtorque protection to the electric motor and the heat engine with an electric motor protection module and a heat engine protection module separate from the throttle controller: 
[0040] teaches that the one or more controllers determine an electrical load rate based on the one or more performance indicators. The one or more controllers compare the electrical load rate with a predetermined rate threshold. ¶[0041] “Thereafter, the one or more controllers are configured to generate, if the rapid electrical load change is present, a control action in response to the electrical load change … the appropriate control action response to the electrical load change on the engine depends on whether the electrical load change is a load decrease or a load increase”. ¶ [0042-0045] teaches that the control actions may include: sending a control signal to the fuel control device to reduce fuel flow to the engine to reduce the output torque (overtorque protection using fuel control module), in addition to engaging the braking system that comprises a resistor bank and electric switching device wherein energy is generated by the electric machine and diverted to the resistor bank in order to prevent overspeed of the first electric machine and reduce thrust asymmetry (overspeed protection using regenerative motor braking module that is not the throttle controller), and to also reduce torque output to match the torque load of the electrical system on the engine (over torque protection using regenerative motor braking that is not the throttle controller). ¶ [0047] teaches that the control system may use one of the variable geometry components of the engine to account for rapid electrical load changes by reducing the torque output of the engine (overtorque protection using variable engine geometry module that is not the throttle controller).

Applicant asserts that Hon’s use of “one or more controllers 134” clearly does not adequately disclose the controllers recited in claim 20 so as to anticipate the method recited:
Examiner concedes this point. Hon did not anticipate claim 20 as the method recited. Examiner contends that claim 20 is obvious in view of Hon and that his “one or more controllers” provide suggestion to the use of a throttle controller, engine controller, and motor controller to any artisan skilled in the art, as his one or more controllers provide control for these systems and many other systems as noted above. As such, this office action serves as a second non-final action and provides new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Knapp (US 20160236790 A1).
Regarding claim 1, Knapp teaches a control system for a hybrid electric powerplant of an aircraft (Figures 5, 7, 8 ¶ [0148, 205-206])), comprising: a throttle controller configured to receive one or more power command settings (¶ [0271-0277, 0330-0331]) and to output a heat engine setting and an electric motor setting (¶[345-356]); a heat engine controller operatively connected to the throttle controller (¶ [0356]), the heat engine controller configured to receive the heat engine setting and to control a heat engine system as a function of the heat engine setting to control torque output by a heat engine (¶ [0356-0360]); a heat engine protection module that is part of or connected to the heat engine controller (¶ [0324-0327, 0361-0365, 0395-0415]) and configured to provide one or more protection commands to directly control one or more heat engine protection systems (¶[0361-0365, 0395-0415]); an electric motor controller operatively connected to the throttle controller (¶ [0356]), the electric motor controller configured to receive the electric motor engine setting and to control an electric motor system as a function of the electric motor setting to control torque output by an electric motor (¶ [0356-0360]); an electric motor protection module that is part of or connected to the electric motor controller (¶ [0324-0327, 0361-0365, 0395-0415]) and configured to provide one or more protection commands to directly control one or more electric motor protection systems (¶[0361-0365, 0395-0415]).
Regarding claim 2, Knapp teaches the invention discussed in claim 1, further comprising: a propeller controller operatively connected to the throttle controller (¶ [0271-0273]); wherein the throttle controller is configured to output a propeller setting (¶ [0273]), the propeller controller configured to receive the propeller setting from the throttle controller and to control a propeller control system as a function of the propeller setting (¶ [0273]).  
Regarding claim 3, Knapp teaches the invention discussed in claim 2, further comprising a propeller system protection module that is part of or connected to the propeller controller and configured to provide one or more protection commands to directly control one or more propeller protection systems (¶ [0273, 0345-0352]).
Regarding claim 4, Knapp teaches the invention discussed in claim 3, wherein the throttle controller is operatively connected to at least one of or each of the electric motor, the heat engine, and/or the propeller system to receive feedback therefrom to provide control thereto (¶ [0271-0273, 0330-0356]), wherein the heat engine protection module is operatively connected to the heat engine to receive heat engine feedback therefrom to provide protection control for the heat engine (¶[0361-0365, 0395-0415]), wherein the electric motor protection module is operatively connected to the electric motor to receive electric motor feedback therefrom to provide protection control for the electric motor (¶[0361-0365, 0395-0415]), and wherein the propeller protection module is operatively connected to the propeller system to receive propeller system feedback therefrom to provide protection control for the propeller system (addressed in the response to claim 3).
Regarding claim 5, Knapp teaches the invention discussed in claim 4, wherein the electric motor system includes a battery management system (BMS), wherein the electric motor protection system includes an electrical cutoff mechanism disposed between the BMS and the electric motor, the electrical cutoff mechanism being configured to be controlled by the electric motor protection module to cut off electrical energy to the electric motor in a protection state (¶ [0206-0208, 0216-0223, 0353-0360]. Figure 8).
Regarding claim 7, Knapp teaches the invention discussed in claim 4, wherein the propeller control system is a propeller control unit configured to control a pitch of the propeller (¶ [0273]), wherein the propeller protection system includes a feathering valve configured to be controlled by the propeller protection module (¶ [0273, 0345-0352]) to coarsen the pitch of the propeller in a protection state (functional limitation, without any further physical limitation the propeller protection module may be considered so configured).
Regarding claim 8, Knapp teaches the invention discussed in claim 4, wherein the electric motor controller, the heat engine controller, and the propeller controller and/or the electric motor protection module, the heat engine protection module, and the propeller system protection module are operatively connected to the electric motor, the heat engine, and the propeller system, respectively, to receive feedback therefrom for controlling the respective system (Examiner believes the responses to the previous claims satisfy all of the limitations found in this claim).
Regarding claim 9, Knapp teaches the invention discussed in claim 8, wherein the electric motor controller, the heat engine controller, and the propeller controller and/or the electric motor protection module, the heat engine protection module, and the propeller system protection module are operatively connected to the throttle controller to provide controller operation feedback and/or respective system feedback to the throttle controller (Examiner believes the responses to the previous claims satisfies all of the limitations found in this claim).
Regarding claim 10, Knapp teaches the invention discussed in claim 4, wherein the throttle controller includes a thrust control module configured to divide a thrust command into an electric torque command for use by the electric motor controller and a heat engine torque command for use by the heat engine controller such that the electric engine settings include the electric torque command and the heat engine settings include a heat engine torque command (¶ [0345-0356]).
Regarding claim 11, Knapp teaches the invention discussed in claim 10, wherein the throttle controller includes a propeller control module configured to receive a propeller mode setting and to output a propeller setting to achieve the selected propeller operation mode (¶ [0273, 0345-0352]).
Regarding claim 12, Knapp teaches the invention discussed in claim 4, wherein the throttle controller is configured to receive feedback from each of the protection modules for detection and/or reporting of a problem with at least one of the heat engine system, the electric motor system, or the propeller system and/or to diagnose a cause and/or resolve the problem by controlling a different system (Examiner believes the responses to the previous claims satisfy these limitations).
Regarding claim 13, Knapp teaches the invention discussed in claim 4, wherein the heat engine feedback, the electric motor feedback, and/or the propeller system feedback includes a torque value and/or a speed value (Examiner believes the responses to the previous claims satisfy these limitations).
Regarding claim 14, Knapp teaches the invention discussed in claim 13, wherein the heat engine feedback includes a temperature value for detecting heat engine fire (¶ [0245] “Each module may contain one or many cells with wiring, sensors and controllers, along with first-level cooling, structural support and fire protection features”).
Regarding claim 15, Knapp teaches the invention discussed in claim 4, wherein the throttle controller is configured to output one or more values of the feedback to an aircraft cockpit display (¶ [0271-0277, 0330-0331]. Figures 9-11).
Regarding claim 16, Knapp teaches the invention discussed in claim 15, wherein the throttle controller is located in the fuselage of the aircraft (¶ [0271-0277, 0330-0331]. Figures 5, 9-11), wherein the electric motor controller and/or the heat engine controller are located in the fuselage, wing, or hybrid-electric powerplant (HEP) (Figure 5, element 534 is the POCS. Figure 12 teaches that the lower-level module controllers found in ¶ [0345] are located within the module interfaces collocated with the POCS onboard).  
Regarding claim 17, Knapp teaches the invention discussed in claim 17, wherein the throttle controller is disposed within an avionics stack in a cockpit of the aircraft (¶ [0271-0277, 0330-0331]. Figures 5, 9-11).
Regarding claim 18, Knapp teaches the invention discussed in claim 4, wherein ambient air data is input to each of the throttle controller, the heat engine controller, the electric motor controller, and the propeller controller and/or to each of the heat engine protection module, the electric motor protection module, and the propeller system protection module (¶ [0345-0358, 0364-0371]).
Regarding claim 19, Knapp teaches the invention discussed in claim 4, wherein control information is input in parallel with the throttle controller to each of the heat engine controller, the electric motor controller, and the propeller controller and/or to each of the heat engine protection module, the electric motor protection module, and the propeller system protection module to provide secondary control input thereto (Figures 7, 8, 12).
Regarding claim 20, Knapp teaches a method, comprising: controlling an electric motor with an electric motor controller (¶ [0356-0360]); controlling a heat engine with a heat engine controller (¶ [0356-0360]); providing an electric motor torque command to the electric motor controller and a heat engine torque command to the heat engine controller using a throttle controller (¶[0356-0415]); providing overspeed or overtorque protection to the electric motor and the heat engine with an electric motor protection module and a heat engine protection module separate from the throttle controller (¶[0356-0415]), respectively; controlling a propeller system with a propeller controller (¶ [0271-0273]); providing a propeller setting command to a propeller controller(¶ [0271-0273]); and providing propeller system protection using a propeller system protection module separate from the throttle controller (¶ [0271-0273]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 20160236790 A1).
Regarding claim 6, Knapp teaches the invention discussed in claim 4. Knapp fails to explicitly teach wherein the heat engine system is a fuel control unit, wherein the heat engine protection system includes a fuel shutoff valve configured to be controlled by the heat engine protection module to cut off fuel flow to the fuel control unit in a protection state. However, Knapp teaches the use of a fuel system controller in conjunction with the POCS platform to improve performance, moderate abrupt changes, and optimize the powertrain performance constraints which may include the output of the engine speed and torque (¶[0356-0366]). It is well known in the art that valves are used in response to fuel controllers to throttle or open the flow of fuel to an engine. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Knapp’s fuel control unit comprised a valve to cut off fuel flow in the aircraft. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon (US 20200062414 A1).
Regarding claim 1, Hon teaches a control system for a hybrid electric powerplant of an aircraft (abstract), comprising: a controller configured to receive one or more power command settings and to output a heat engine setting and an electric motor setting (discussed and cited in the Response to Arguments section for claim 1. Hon does not specifically refer to anything as a “throttle controller”, rather teaches a control system comprising “one or more controllers” configured to receive one or more power command settings and outputting heat engine settings and electric motor settings); a heat engine controller (¶ [0031] “one or more engine controllers 136 configured to control the engine… ”) operatively connected to the throttle controller (¶ [0031] “The control system 130 also includes one or more controllers 134 configured to control the various components of the hybrid electric propulsion system …  the one or more controllers 134 are communicatively coupled … the engine 112, and more particularly, one or more engine controllers 136 configured to control the engine 112. The engine controller 136 may be, for example, an Electronic Engine Controller (EEC) or an Electronic Control Unit (ECU) equipped with Full Authority Digital Engine Control (FADEC). The engine controller 136 includes various components for performing various operations and functions, such as e.g., for controlling various variable geometry components and controlling a fuel flow to the combustor.” These various components and operable connections are further discussed in the Response to Arguments section for claim 1), the heat engine controller configured to receive the heat engine setting and to control a heat engine system as a function of the heat engine setting to control torque output by a heat engine (Cited in the Response to arguments section for claim 1, in addition to ¶ [0048,0068]); a heat engine protection module that is part of or connected to the heat engine controller and configured to provide one or more protection commands to directly control one or more heat engine protection systems (Cited in the Response to arguments section for claim 1); an electric motor controller operatively connected to the throttle controller (Hon fails to directly specify a “throttle controller” and an “electric motor controller”, but teaches “one or more controllers” that operate with these specific systems cited in the Response to Arguments section for claim 1), a controller configured to receive the electric motor engine setting and to control an electric motor system as a function of the electric motor setting to control torque output by an electric motor (¶ [0028-0052] and further cited in the Response to Arguments section for claim 1); an electric motor protection module that is part of or connected to the electric motor controller and configured to provide one or more protection commands to directly control one or more electric motor protection systems (¶ [0036-0038, 0040-0045] and further cited in the Response to Arguments section for claims 1 and 20). Hon fails to specifically teach the use of a throttle controller and an electric motor controller, but teaches one or more controllers 134 (¶ [0031]), a fuel control device 150 (¶ [0042]), control system(s) 130 and 216 (¶ [0031, 0036, 0039-0055, 0060-0061]), controllers 118 and 124 (¶ [0038]) and controller(s) 220 operably connected with the avionics and performance systems (¶ [0060-0061), all of which are configured, connected, and operating together inasmuch as has been claimed for the throttle and electric motor controller (as outlined and cited in the Response to Arguments section). Further, it is well known in the art that a throttle controller, commonly referred to as a thrust lever, is used by pilots in a cockpit comprising avionics and performance systems to direct the aircraft control system to output thrust.  Hon teaches a control system and fuel control device operably connected with displays, data processing units, communication units, and other subsystems (well known in the art as avionics systems) in their aircraft (¶ [0052, 0060, and 0067]). As is well known in the art, the thrust lever of an aircraft, i.e. throttle controller, is found in the cockpit of an aircraft typically co-located and operably connected with the avionics systems. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Hon’s control system comprising a fuel control device operably connected with displays, data processing units, communications units, and other subsystems was a thrust lever (throttle controller) located in the cockpit. To summarize, Hon does not specifically state that the aircraft has a throttle controller or an electric motor controller. Hon teaches a plurality of controllers configured to interface with the aircraft engines and electric motors by receiving power command settings and inputs, and outputting respective response settings. One such system is co-located and operably connected to the avionics systems which would be obvious to a skilled artisan before the effective filing date that it is a throttle controller, the other such systems respond to command settings and inputs, and respond by controlling the engine, fuel, and electric motors inasmuch as applicant has claimed.  	Regarding claim 2, Hon teaches the invention discussed in claim 1, further comprising: a propeller controller operatively connected to the throttle controller (Figure 2. ¶ [0021, 0026, 0040, 0049, 0053]); wherein the throttle controller is configured to output a propeller setting, the propeller controller configured to receive the propeller setting from the throttle controller and to control a propeller control system as a function of the propeller setting (¶ [0021, 0026, 0040, 0049, 0053]). 	Regarding claim 3, Hon teaches the invention discussed in claim 2, further comprising a propeller system protection module that is part of or connected to the propeller controller and configured to provide one or more protection commands to directly control one or more propeller protection systems (Examiner believes the responses to claims 1, 2, and found in the response to arguments section satisfy these limitations). 	Regarding claim 4, Hon teaches the invention discussed in claim 3, wherein the throttle controller is operatively connected to at least one of or each of the electric motor, the heat engine, and/or the propeller system to receive feedback therefrom to provide control thereto (¶ [0036-0052]), wherein the heat engine protection module is operatively connected to the heat engine to receive heat engine feedback therefrom to provide protection control for the heat engine, wherein the electric motor protection module is operatively connected to the electric motor to receive electric motor feedback therefrom to provide protection control for the electric motor (¶ [0025-0029, 0050-0051] and found in the response to arguments section), and wherein the propeller protection module is operatively connected to the propeller system to receive propeller system feedback therefrom to provide protection control for the propeller system (Figure 2. ¶ [0021, 0026, 0040, 0049, 0053]). 	Regarding claim 5, Hon teaches the invention discussed in claim 4, wherein the electric motor system includes a battery management system (BMS) (Hon teaches an energy storage device, element 122, which may comprise batteries, battery packs etc.), wherein the electric motor protection system includes an electrical cutoff mechanism disposed between the BMS and the electric motor, the electrical cutoff mechanism being configured to be controlled by the electric motor protection module to cut off electrical energy to the electric motor in a protection state (¶ [0046] A first power converter 118, may include a switching element that directs all, a portion, or some of the electrical power generated by electrical machine 114 to 122. Further, a switching element may be position along the power bus 120 for selectively directed excess electrical power to the energy storage device. ¶ [0054-0055] teaches diverting energy by energy storage device 122, from a failed first electrical machine 114, to second electrical machine 126, controlled by one or more controllers 134, in order to meet power demand). 	Regarding claim 6, Hon teaches the invention discussed in claim 4, wherein the heat engine system is a fuel control unit, wherein the heat engine protection system includes a fuel shutoff valve configured to be controlled by the heat engine protection module to cut off fuel flow to the fuel control unit in a protection state (¶ [0031, 0042-0043]). 	Regarding claim 7, Hon teaches the invention discussed in claim 4, wherein the propeller control system is a propeller control unit configured to control a pitch of the propeller (¶ [0021, 0049]), wherein the propeller protection system includes a feathering valve configured to be controlled by the propeller protection module to coarsen the pitch of the propeller in a protection state (¶ [0021, 0049]). 	Regarding claim 8, Hon teaches the invention discussed in claim 4, wherein the electric motor controller, the heat engine controller, and the propeller controller and/or the electric motor protection module, the heat engine protection module, and the propeller system protection module are operatively connected to the electric motor, the heat engine, and the propeller system, respectively, to receive feedback therefrom for controlling the respective system (Examiner believes the citations presented in response to the previous claims also applies to the limitation of an electric motor controller, heat engine controller, and propeller controller operatively connected to the electric motor, heat engine, and propeller system, wherein the controllers receive feedback to control the respective systems).
Regarding claim 9, Hon teaches the invention discussed in claim 8, wherein the electric motor controller, the heat engine controller, and the propeller controller and/or the electric motor protection module, the heat engine protection module, and the propeller system protection module are operatively connected to the throttle controller to provide controller operation feedback and/or respective system feedback to the throttle controller (Examiner believes the citations presented in response to the previous claims also applies to the limitation of an electric motor controller, heat engine controller, and propeller controller operatively connected to and in communication with the throttle controller). 	Regarding claim 10, Hon teaches the invention discussed in claim 4, wherein the throttle controller includes a thrust control module configured to divide a thrust command into an electric torque command for use by the electric motor controller and a heat engine torque command for use by the heat engine controller such that the electric engine settings include the electric torque command and the heat engine settings include a heat engine torque command (¶ [0027, 0036, 0040, 0044]). 	Regarding claim 11, Hon teaches the invention discussed in claim 10, wherein the throttle controller includes a propeller control module configured to receive a propeller mode setting and to output a propeller setting to achieve the selected propeller operation mode (¶ [0021, 0026, 0037, 0040, 0049, 0053] pitch angle adjustments to prevent overspeed of an engine or electric machine, performance sense indicators to determine torque and electrical load provided to one or more controllers). 	Regarding claim 12, Hon teaches the invention discussed in claim 4, wherein the throttle controller is configured to receive feedback from each of the protection modules for detection and/or reporting of a problem with at least one of the heat engine system, the electric motor system, or the propeller system and/or to diagnose a cause and/or resolve the problem by controlling a different system (¶ [0027-0053]). 	Regarding claim 13, Hon teaches the invention discussed in claim 4, wherein the heat motor engine feedback, the electric motor feedback, and/or the propeller system feedback includes a torque value and/or a speed value (¶ [0024-0025, 0027-0030, 0036-0037, 0039-0040]). 	Regarding claim 14, Hon teaches the invention discussed in claim 13, wherein the heat engine feedback includes a temperature value for detecting heat engine fire (¶ [0031] teaches the use of FADEC which has been used in the art since the 1980s to monitor air density, throttle position, engine temperatures, and engine pressures and would be indicative of an engine fire). 	Regarding claim 15, Hon teaches the invention discussed in claim 4, wherein the throttle controller is configured to output one or more values of the feedback to an aircraft cockpit display. Hon teaches a control system and fuel control device operably connected with displays, data processing units, communication units, and other subsystems (well known in the art as avionics systems) in their aircraft (¶ [0052, 0060, and 0067]). As is well known in the art, the thrust lever, i.e. throttle controller, is found in the cockpit of an aircraft typically co-located and operably connected with the avionics systems. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Hon’s control system comprising a fuel control device operably connected with displays, data processing units, communications units, and other subsystems was a thrust lever (throttle controller).  	Regarding claim 16, Hon teaches the invention discussed in claim 15, wherein the throttle controller is located in the fuselage of the aircraft (see responses to claims 15 and 1), wherein the electric motor controller and/or the heat engine controller are located in the fuselage, wing, or hybrid-electric powerplant (HEP) (as seen in Figure 1 and 2). 	Regarding claim 17, Hon teaches the invention discussed in claim 16, wherein the throttle controller is disposed within an avionics stack in a cockpit of the aircraft (Examiner believes the responses to claims 1, 15, and 16 satisfy these limitations). 	Regarding claim 18, Hon teaches the invention discussed in claim 4, wherein ambient air data is input to each of the throttle controller, the heat engine controller, the electric motor controller, and the propeller controller and/or to each of the heat engine protection module, the electric motor protection module, and the propeller system protection module (As discussed in the response to claims 1 and 14, Hon teaches the use of FADEC for his system. FADEC systems are known in the art to monitor air density data. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the data uncovered by FADEC and other commonly used avionics inputs, i.e., a pitot-tube, would be available and used as an input by the other control systems in communication with one another and on board the aircraft). 	Regarding claim 19, Hon teaches the invention discussed in claim 4, wherein control information is input in parallel with the throttle controller to each of the heat engine controller, the electric motor controller, and the propeller controller and/or to each of the heat engine protection module, the electric motor protection module, and the propeller system protection module to provide secondary control input thereto (Figure 2 depicts a plurality of input sensors, 132,  placed in series along electric propulsion path demonstrated with propulsion system 128, and placed in parallel with the hybrid system demonstrated with propulsion system 116, electric machine 114, and engine 112 clutch/output shaft). 	Regarding claim 20, Hon teaches a method, comprising: controlling an electric motor with an electric motor controller (¶ [0028-0052]. Specifically: ¶[0041] “Thereafter, the one or more controllers are configured to generate, if the rapid electrical load change is present, a control action in response to the electrical load change … the appropriate control action response to the electrical load change on the engine depends on whether the electrical load change is a load decrease or a load increase”. ¶ [0042-0045] teaches that the control actions may include: sending a control signal to the fuel control device to reduce fuel flow to the engine to reduce the output torque (overtorque protection using fuel control module), in addition to engaging the braking system that comprises a resistor bank and electric switching device wherein energy is generated by the electric machine and diverted to the resistor bank in order to prevent overspeed of the first electric machine and reduce thrust asymmetry (overspeed protection using regenerative motor braking module that is not the throttle controller)); controlling a heat engine with a heat engine controller (cited in the response to claim 1 and the response to arguments for claims 1 and 20); providing an electric motor torque command to the electric motor controller and a heat engine torque command to the heat engine controller using a throttle controller ([0040] teaches that the one or more controllers determine an electrical load rate based on the one or more performance indicators. The one or more controllers compare the electrical load rate with a predetermined rate threshold. ¶[0041] “Thereafter, the one or more controllers are configured to generate, if the rapid electrical load change is present, a control action in response to the electrical load change … the appropriate control action response to the electrical load change on the engine depends on whether the electrical load change is a load decrease or a load increase”. ¶ [0042-0045] teaches that the control actions may include: sending a control signal to the fuel control device to reduce fuel flow to the engine to reduce the output torque (overtorque protection using fuel control module), in addition to engaging the braking system that comprises a resistor bank and electric switching device wherein energy is generated by the electric machine and diverted to the resistor bank in order to prevent overspeed of the first electric machine and reduce thrust asymmetry (overspeed protection using regenerative motor braking module that is not the throttle controller), and to also reduce torque output to match the torque load of the electrical system on the engine (over torque protection using regenerative motor braking that is not the throttle controller). ¶ [0047] teaches that the control system may use one of the variable geometry components of the engine to account for rapid electrical load changes by reducing the torque output of the engine (overtorque protection using variable engine geometry module that is not the throttle controller); providing overspeed or overtorque protection to the electric motor and the heat engine with an electric motor protection module and a heat engine protection module separate from the throttle controller, respectively (¶ [0040-0047] noted in the previous citation for this claim and the responses to arguments for claims 1 and 20); controlling a propeller system with a propeller controller (¶ [0021, 0049]); providing a propeller setting command to a propeller controller; and providing propeller system protection using a propeller system protection module separate from the throttle controller ¶ [0021, 0026, 0037, 0040, 0049, 0053] pitch angle adjustments to prevent overspeed of an engine or electric machine, performance sense indicators to determine torque and electrical load provided to one or more controllers).

Examiner’s note: The independent claim(s) are written broadly such that the claims would also be rejected under 35 U.S.C. 103 as being unpatentable due to obviousness over at least the following documents:
Mestler et al. (US 20160280386 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644